In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-05-006 CV

____________________


IN THE MATTER OF L.C.




On Appeal from the 9th District Court
Montgomery County, Texas

Trial Cause No. 04-06-04539 JV




MEMORANDUM OPINION
 L.C., a juvenile, entered a plea of true on two allegations of engaging in delinquent
conduct by committing the felony offense of aggravated robbery.  The trial court found that
a deadly weapon was used in the commission of the offenses, found L.C. to be in need of
rehabilitation, and committed L.C. to the Texas Youth Commission with possible transfer to
the Texas Department of Criminal Justice for a determinate period of twenty-five years.   
	After perfecting appeal, appointed counsel filed a brief asserting that the appeal is
frivolous.  The brief complies with the requirements of Anders v. California, 386 U.S. 738,
87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), and In re D.A.S., 973 S.W.2d 296 (Tex. 1998).  On
April 20, 2006, we granted L.C. an extension of time in which to file a  pro se brief.  We also
advised L.C.'s mother that she could file a response on L.C.'s behalf.  No pro se brief or
other response has been filed.
	We have carefully reviewed the record and counsel's brief, and find no arguable error
requiring us to order appointment of new counsel.  Accordingly, we affirm the trial court's
judgment.
	AFFIRMED.
							___________________________
								CHARLES KREGER
									 Justice									
Submitted on August 16, 2006
Opinion Delivered September 21, 2006
Before McKeithen, C.J., Kreger and Horton, JJ.